 


115 HRES 1165 EH: Condemning the Assad regime and its backers for their continued support of war crimes and crimes against humanity in Syria.
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 1165 
In the House of Representatives, U. S., 
 
December 11, 2018 
 
RESOLUTION 
Condemning the Assad regime and its backers for their continued support of war crimes and crimes against humanity in Syria. 
 
 
Whereas Syrian President Bashar al-Assad, with the support of Iran and the Russian Federation, has committed widespread atrocities against the people of Syria, leading to one of the worst humanitarian crises in over 70 years, including the deaths of more than 500,000 people, the destruction of more than 50 percent of Syria’s critical infrastructure, and the forced displacement of more than 14 million people;  Whereas the Assad regime, with the support of Iran and the Russian Federation, has conducted violent attacks against humanitarian aid workers, supplies, facilities, transports, and assets, and impeded the access and secure movement of humanitarian personnel, and has used chemical weapons against the Syrian people on numerous occasions;  
Whereas since the introduction of Russian forces into Syria in September 2015, Russia has deployed over 68,000 Russian personnel to help sustain the Assad regime, and has reportedly transferred the S–300 surface-to-air missile system to Syria, giving Russia, Iran, Hezbollah, and other Iranian-backed militias additional cover for their activities in Syria;  Whereas Iran is estimated to have deployed over 3,000 Islamic Revolutionary Guard Corps (IRGC) and regular Iranian military advisers to Syria and approximately 20,000 militia fighters, including ’Asaib ahl al-Haqq, Harakat Hezbollah al-Nujaba, Fatimeyoun, and Zainabiyoun, which continue to expand their presence in Syria;  
Whereas Director of National Intelligence Dan Coats has stated it’s unlikely Russia has the will or capability to fully implement and counter Iranian decision and influence in Syria;  Whereas Iran’s positions in Syria, which Iran has used to launch rockets and drones toward Israel, are critical to Iran’s efforts to create a land bridge from Iran through Iraq and Syria to Lebanon so that it can arm Hezbollah in Lebanon with rockets and missiles, and increase the accuracy of Hezbollah’s munitions;  
Whereas Iranian-backed militias have demolished civilian areas, implemented sieges, and evicted civilian residents throughout Syria in a campaign of forced displacement, where Iranian-funded reconstruction plans to sell housing developments to foreign militias risk establishing a permanent Iranian presence and obstacle for return of thousands of Syrian families who fled Syria; and  Whereas the Syrian Government has reportedly signed agreements with Iran and IRGC controlled companies with respect to military cooperation: Now, therefore, be it 
 
That the House of Representatives— (1)supports a political solution to the conflict which will result in the air space of Syria no longer being utilized by the Assad regime or Russia to target civilians, an end to the sieges carried out by Assad, Russia, Iran, Hezbollah, and other Iranian-backed militias, and the release of all political prisoners;  
(2)opposes international reconstruction funds from supporting projects in Syria in areas controlled by the Assad regime as long as the Assad regime remains in power;  (3)condemns the Assad regime, the Government of the Russian Federation, the Government of Iran, and Hezbollah and other Iranian-backed militias for their continued support of war crimes and crimes against humanity in Syria, including the widespread use of torture, summary executions, prolonged sieges, forced relocations, and indiscriminate targeting of civilians and humanitarian actors;  
(4)recognizes that as long as the Assad regime remains in power, it will continue to oppress the Syrian people, the Russian Federation will continue to expand its influence in the Middle East, and Iran will remain entrenched in Syria;  (5)calls upon the President and Secretary of State to work towards a sustainable political transition in Syria that results in a government in Syria that is not a danger to its own people, abandons its chemical weapons program, allows for the safe, dignified, and voluntary return of displaced persons, and does not provide Iran with a platform to threaten Syria’s neighbors;  
(6)urges the President and the Secretary of State develop a strategy to prevent a permanent Iranian presence in Syria, understanding that the Russia Federation has not proven to be a viable partner to help in this effort;  (7)urges the Secretary of State to investigate and determine whether the forced displacement of Syrian civilians from their homes through brutal sieges, starvation, and indiscriminate targeting of civilians, and repopulation with foreign fighters constitutes sectarian or ethnic cleansing; and  
(8)calls on the President and Secretary of State to determine whether militias operating in Syria under the command of the Islamic Revolutionary Guard Corps (IRGC), including Harakat Hezbollah al-Nujaba, Fatemiyoun, Zainabioun, and ’Asaib ahl al-Haq are terrorist organizations and meet the criteria for sanctions pursuant to Executive Order No. 13460 or 13582.   Karen L. Haas,Clerk. 